       Case 2:15-cr-00098-JAD-CWH Document 126
                                           125 Filed 08/25/21
                                                     08/24/21 Page 1
                                                                   3 of 1
                                                                        3




 1                         UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                     Case No. 2:15-cr-00098-JAD-CWH
 4
                   Plaintiff,                      ORDER
 5
             v.
 6                                                         ECF No. 125
     DALLAS HEDGE,
 7
                   Defendant.
 8
 9
10           Based on the parties' stipulation and good cause appearing, IT IS
11   ORDERED that the revocation hearing currently scheduled for August 30,
12   2021 at 2:00 p.m., be vacated and continued to November 1, 2021, at 2:00
13   p.m.
14          DATED this 25thday of August, 2021.
15
16                                           UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
